Citation Nr: 1453821	
Decision Date: 12/05/14    Archive Date: 12/10/14

DOCKET NO.  12-21 750	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for adenocarcinoma of the prostate, to include as due to herbicide exposure.

2.  Entitlement to service connection for basal cell carcinoma of the left shoulder, to include as due to herbicide exposure. 


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

L. Kirscher Strauss, Counsel



INTRODUCTION

The Veteran had active service from July 1968 to July 1970. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California, which denied the above claims.

In his July 2012 Appeal to Board of Veterans' Appeals (VA Form 9), the Veteran indicated that he wished to testify at a video conference hearing before the Board.  However, in correspondence received in September 2012, the Veteran withdrew his request to testify before the Board.  38 C.F.R. § 20.704.

In January 2014, the Board remanded the case to the agency of original jurisdiction (AOJ) for additional development.


FINDINGS OF FACT

1.  Official service records do not reflect that the Veteran or his unit operated in or near the Korean DMZ; therefore, exposure to an herbicide agent is not presumed. 

2.  Adenocarcinoma of the prostate was not manifested during service, was not diagnosed within the first post-service year, and is not otherwise related to active service.

3.  Basal cell carcinoma was not manifested during service, was not diagnosed within the first post-service year, and is not otherwise related to active service.






CONCLUSIONS OF LAW

1.  The criteria for establishing service connection for adenocarcinoma of the prostate have not been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2014).

2.  The criteria for establishing service connection for basal cell carcinoma have not been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2014).

Notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim(s), as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim(s); (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 has been revised, in part.  See 73 Fed. Reg. 23,353-23,356 (April 30, 2008).  Notably, the final rule removes the third sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA will request that a claimant provide any pertinent evidence in his or her possession.

VA's notice requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction.  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans  v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.  

An October 2010 pre-rating letter from the RO provided notice to the Veteran explaining what information and evidence was needed to substantiate the claims for service connection.  The letter described what information and evidence must be submitted by the Veteran, and what information and evidence would be obtained by VA.  The letter also advised him of how disability evaluations and effective dates are assigned, and the type of evidence that impacts those determinations.  The March 2011 RO rating decision reflects the initial adjudication of the claims after issuance of the October 2010 letter.  Hence, the October 2010 letter, which meets the content of notice requirements described in Dingess/Hartman and Pelegrini, also meets the VCAA's timing of notice requirement.

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran including service treatment and personnel records, post service private and VA treatment records, lay statements, and hearing testimony. 

The Board also finds that VA has complied with all assistance provisions of the VCAA, to include substantial compliance with the prior remand.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).  Here, the AOJ completed additional development pursuant to and M21-1MR, Part IV, Subpart ii, Chapter 2, Section C, paragraphs 10(l) and (n) to attempt to verify the Veteran's claimed presence at or near the Korean DMZ.  The Board finds that VA has substantially complied with the January 2014 remand directives and a decision on the merits can proceed.

The Veteran was not afforded a VA examination in conjunction with his claims for prostate cancer or skin cancer.  However, the Board finds that VA is not required to provide an examination because the claimed exposure to herbicides has not been corroborated, competent medical evidence reflects that prostate cancer and skin cancer were first manifested and diagnosed many years after separation from service, and the evidence of record does not indicate that either disability may otherwise be associated with an event or injury during military service.  Thus, the medical evidence of record is sufficient to decide the issues and no examination is required.  See 38 C.F.R. § 3.159(c); McLendon v. Nicholson, 20 Vet. App. 79 (2006) (describing when VA is required to provide a medical examination or obtain a medical opinion).

In summary, the duties imposed by the VCAA have been considered and satisfied.  The Veteran has been notified and made aware of the evidence needed to substantiate his claims, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with the claims.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the claims.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006) (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II. Analysis

The Veteran asserts that his claimed disabilities are the result of exposure to herbicides during service in Korea.  

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2014).  

To establish service connection for a present disability, there must be:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Holton v. Shinseki, 557 F.3d 1362 (2009).

In addition, certain chronic diseases, including malignant tumors, may be presumed to have been incurred during service if the disease becomes manifest to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309(a) (2014).  The option of establishing service connection through a demonstration of continuity of symptomatology rather than through a finding of nexus is specifically limited to the chronic disabilities listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (rejecting the argument that continuity of symptomatology in § 3.303(b) has any role other than to afford an alternative route to service connection for specific chronic diseases).  In addition, service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

A veteran who, during active military, naval, or air service, served between April 1, 1968, and August 31, 1971, in a unit that, as determined by the Department of Defense, operated in or near the Korean DMZ in an area in which herbicides are known to have applied during that period, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service. 
38 C.F.R. § 3.307(a)(6)(iv).

The Federal Circuit has held that even if a veteran is found not to be entitled to a regulatory presumption of service connection, the claim must still be reviewed to determine if service connection can be established on a direct basis.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

Turning to the evidence, the Veteran's service treatment records are silent for complaints, diagnosis, or treatment for prostate or skin problems.  A March 1970 medical history report reflects that the Veteran denied currently or ever having cancer, skin diseases, or frequent or painful urination.  On separation examination in March 1970, the genitourinary system and skin were reported as normal on clinical evaluation.

His service personnel records indicate that he served in Korea from March 1969 to April 1970 with the 4th Battalion (HERC), 44th Artillery and his principal duty during that time was Senior Radio Relay Operator.

Post-service treatment records from M. Moats, M.D., reflect the Veteran's complaint of a lesion on his left upper back in July 2004 present for three months; results from a skin biopsy revealed basal cell carcinoma.  In March and August 2009, skin biopsies of a growth on his left shoulder revealed recurrent basal cell carcinoma.

Private treatment records from C. Canfield, M.D., reflect that invasive prostatic adenocarcinoma was diagnosed in February 2009.

The Department of Defense has recognized that certain Veterans who had served with a limited number of units had been exposed to herbicides during their tour of duty in Korea near the demilitarized zone (DMZ) from April 1968 to July 1969.  See M21-1MR, Part IV, Subpart ii, Chapter 2, Section C.  In May 2011, VA issued a Formal Finding of a lack of information required to corroborate herbicide exposure associated with a claim for service connection for herbicide exposure due to service in South Korea during the Vietnam era.  In this finding, VA concluded that the Veteran had failed to provide information as to when and how he had been exposed to herbicides while reportedly at the DMZ in South Korea. 

In a June 2012 statement of the case, the AOJ listed the units and other personnel that DoD had already identified as operating in or near the Korean DMZ during the qualifying time period.  Neither the Veteran's unit nor his military occupational specialty as radio relay was among those units and other personnel listed.

Thereafter, in his July 2012 VA Form 9, the Veteran indicated that he had been in Korea from March 1969 to April 1970, and that he had been with Headquarters and Headquarters Battery, Fourth Battalion, 44th Artillery, but that his job (MOS 31M20) as a radio relay had taken him to radio relay sites off base.  He stated that these sites were usually about one acre of dirt without a single plant or weed growing due to regular herbicide spraying.  In September 2012, the Veteran also submitted internet discussion forum evidence of others' experiences in Korea, and his representative indicated that the Veteran had been based at Camp Humphrey, some 30 miles south of the DMZ; the March 1970 separation examination report also places the Veteran at Camp Humphrey.

In compliance with the January 2014 Board Remand and M21-1MR, Part IV, Subpart ii, Chapter 2, Section C, paragraphs 10(l) and (n), the AOJ requested additional details from the Veteran in a February 2014 letter regarding his claimed exposure to herbicides in Korea, including any time the Veteran was deployed around the DMZ or drove into the area around the DMZ in his capacity in mail delivery.  The Veteran did not respond to the letter or submit additional supporting evidence, such as "buddy" statements.  In July 2014, the AOJ was informed that requests for review of the Department of Defense's inventory of herbicide operations submitted to Compensation and Pension service via e-mail at VAVBAWAS/CO/211/AgentOrange should now be submitted directly to JSRRC.  In July 2014, the AOJ submitted a request to the JSRRC for verification of exposure to herbicides, providing the information regarding service in Korea that the Veteran had previously provided.  

In August 2014, the JSRRC responded as follows:

We received the 1969 unit histories submitted by the 4th Battalion (HERC) 44th Artillery (4th Bn, 44th Arty), and the 38th Artillery Brigade (38th Arty Bde), the higher headquarters of the 4th Bn, 44th Arty.  The histories document that the main base camp location of the Headquarters, 4th Bn, 44th Arty, was Camp Humphreys, located approximately fourteen miles from the [DMZ].  The histories do not document the use, storage, spraying, or transporting of herbicides to include Agent Orange.  In addition, the histories do not mention or document any specific duties performed by the unit members along the DMZ.

A September 2014 Formal Finding Memorandum detailed efforts by the AOJ to confirm the Veteran's allegation of exposure to herbicides during service in Korea and determined that all efforts to obtain the needed information had been exhausted and further attempts to verify the claimed exposure would be futile.  A September 2014 supplemental statement of the case (SSOC) issued to the Veteran and his representative recounted the efforts made to attempt to verify the Veteran's alleged exposure to herbicides in Korea. 

The Board has considered the medical and lay evidence of record and finds that service connection for either skin cancer or prostate cancer is not warranted on any basis.  First, service connection for skin cancer or prostate cancer is not presumed to be incurred in or related to service on the basis of chronic disease because neither was manifested to a compensable degree within one year of separation from service.  Instead, each first manifested more than three decades after separation.  

Second, service connection for skin cancer or prostate cancer due to claimed exposure to herbicides must be denied because official sources do not show that the Veteran or his unit operated in or near the Korean DMZ in an area in which herbicides are known to have been applied during his service in Korea.  Rather, his service treatment and personnel records and the unit histories place the Veteran at Camp Humphreys, located approximately 14 miles from the DMZ.  Although the Veteran has asserted that his duties involved travel to other radio relay sites off base that were barren of plants, which he believed was due to regular herbicide spraying, his contentions are not corroborated by official records.  Some further objective corroboration of Agent Orange exposure is required.  See e.g., Bardwell v. Shinseki, 24 Vet. App. 36, 40 (2010) (in contrast to situations involving claimed medical symptoms or injury, a non-combat claimant's lay assertion that an event occurred in service must be weighed against other evidence of record, including lack of documentary evidence of the incident).  Accordingly, the Veteran is not presumed to have been exposed to herbicides.

Finally, the evidence of record does not support any contention that the Veteran's skin cancer or prostate cancer was otherwise directly related to his military service.  As discussed above, there is no indication of the manifestations of skin cancer or prostate cancer within one year of service discharge, and neither is not shown to be present until 2004 and 2009, respectively, which is more than three decades following separation from service.  Evidence of a prolonged period without medical complaint and the amount of time that elapsed since active service, may be considered as evidence against a claim.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  Similarly, the Veteran does not contend that skin cancer or prostate cancer manifested any earlier than is shown among the medical records provided in support of his claims.

In conclusion, the evidence in this case weighs against the claims of service connection for skin cancer and prostate cancer, to include as due to exposure to herbicides.  See Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998).  The evidence in this case is not so evenly balanced so as to allow application of the benefit of the doubt rule as required by law and VA regulations.  See 38 U.S.C.A. §5107 (West 2002).



ORDER

Entitlement to service connection for adenocarcinoma of the prostate is denied.

Entitlement to service connection for basal cell carcinoma of the left shoulder or left upper back is denied.



____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


